Citation Nr: 0105754	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for swollen and painful 
joints, as a chronic disability resulting from an undiagnosed 
illness.

2.  Entitlement to a compensable rating for headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1984 to February 
1995, and served in the Southwest Asia theater of operations 
during the Persian Gulf War from February 11, 1991 to May 7, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, denied service connection for 
swollen and painful joints as due to an undiagnosed illness 
and granted service connection for headaches, assigning a 
noncompensable rating effective from October 29, 1997.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to the claim for a 
compensable rating for headaches on appeal -- and a claim for 
an increased rating of a service connected disability.  
Accordingly, that issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.  


REMAND

The veteran contends that he has had swollen and painful 
joints since his service in the Persian Gulf War, and that 
these symptoms are due to an undiagnosed illness.  The record 
reflects that on his separation examination in December 1994 
he complained of swollen and painful joints, and has had 
similar complaints since then, as noted on subsequent VA 
treatment records and VA examinations.  It is unclear, 
however, whether his swollen and painful joints are due to an 
undiagnosed illness.  Further, while the RO has denied the 
claim under the regulations concerning undiagnosed illnesses, 
it does not appear that consideration has been given to the 
question of whether the claimed condition was incurred 
directly in service.  

On April 30, 1999, Change 74 was made to VA's M21-1, Part 
III, regarding the development of claims based on undiagnosed 
illnesses associated with the Gulf War.  The guidelines as 
contained in M21- 1, Part III, Change 74, require a thorough 
medical examination report to rule out known diagnoses.  The 
record reflects that several diagnoses have been provided, 
including on separation examination in December 1994 it was 
noted that the veteran had degenerative joint disease of the 
lumbosacral spine, cervical spine, elbow, and knees.  On VA 
examinations in 1995 the diagnoses included chronic 
lumbosacral strain and chronic strain of both knees.  On a VA 
general medical examination in March 1998 the diagnoses 
included painful joints, no objective findings, and it was 
noted that the veteran was a "no show" for x-rays.  On a VA 
treatment record dated in November 1998 "degenerative joint 
disease" was noted.  Thus, it is unclear whether the 
veteran's complaints of swollen and painful joints may be 
attributed to diagnoses rendered on the VA examinations in 
1995 or to degenerative joint disease.  

Additionally, although the veteran already underwent VA 
examinations in 1995 and 1998, these examinations have been 
found to be insufficient to meet the requirements of the 
mandatory guidelines for Gulf War disability examinations.  
Specifically, the veteran's claim for multiple joint pain 
requires an orthopedic examination, and the record reflects 
that the veteran underwent a VA orthopedic examination in 
1995 which covered his knees only.  Therefore, on remand, on 
the VA orthopedic examination, the veteran should be asked to 
identify the specific areas affected.  See M21-1, Part III, 
Change 74 (April 30, 1999).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, on remand, compliance 
with the notice and duty to assist provisions contained in 
the new law is required.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

With regard to the veteran's claim for a compensable rating 
for headaches, the Board notes that on the VA neurological 
examination in 1998, the examiner did not review the 
veteran's claims folder in conjunction with the examination.  
On VA examination in 1995 the veteran was diagnosed with 
having muscle tension headaches, secondary to dysthymia, and 
subsequent VA treatment records show that he complained of 
headaches, and sometimes severe headaches.  Fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, on 
remand the veteran should be scheduled for a VA neurological 
examination in order to determine the nature and current 
severity of his headaches.  

Based on the foregoing, this claim is REMANDED to the RO for 
the following action:
1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his headaches and for his complaints of 
painful and swollen joints, since his 
discharge from service in 1995.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to evaluate the manifestations of 
multiple joint pain and swelling.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The veteran should be asked 
to identify the specific areas affected 
by swollen and painful joints.  All 
specialized testing should be completed 
as deemed necessary by the examiner, to 
include x-rays to determine whether the 
veteran has degenerative joint disease of 
the affected areas.  The examination 
report should fully set forth all current 
complaints and pertinent clinical 
findings, and should expressly state an 
opinion as to which of these, if any, can 
be attributed in to a known clinical 
diagnosis and which, if any, cannot be 
attributed to a known clinical diagnosis.  
If the disability is attributable to a 
know clinical diagnosis, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
disability was initially manifested 
during service.  Any opinion expressed 
should be supported by reference to 
pertinent evidence.  It is imperative for 
the examiners to follow the guidelines 
for conducting Gulf war examinations set 
forth in VA Information Letter 10-98-101 
(April 28, 1998).  An examination that 
fails to conform to these guidelines must 
be returned as inadequate.

3.  The RO should then schedule the 
veteran for a VA neurological examination 
to determine the nature and severity of 
his headaches.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should elicit 
from the veteran and the record a full 
medical history referable to the 
veteran's headaches and any associated 
manifestations.  The examiner should 
comment on the nature and frequency of 
the headaches.   

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Following the completion of all 
development, the RO should review the 
veteran's claims based on all of the 
evidence of record, including determining 
whether the veteran may be entitled to 
staged ratings for his service-connected 
headaches, pursuant to Fenderson.  The RO 
should also address the question of direct 
service connection for the swollen and 
painful joints.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


